In the

      United States Court of Appeals
                    For the Seventh Circuit
                         ____________________ 
No. 14‐3075 
FIRESTONE FINANCIAL CORP., 
                                                          Plaintiff‐Appellee, 

                                       v. 

JOHN R. MEYER, 
                                                      Defendant‐Appellant. 
                         ____________________ 

           Appeal from the United States District Court for the 
             Northern District of Illinois, Eastern Division. 
             No. 1:13‐cv‐07241 — Milton I. Shadur, Judge. 
                         ____________________ 

     SUBMITTED MAY 15, 2015* — DECIDED AUGUST 10, 2015 
                 ____________________ 

    Before  WOOD,  Chief  Judge,  and  CUDAHY  and  RIPPLE,  Cir‐
cuit Judges. 
   RIPPLE,  Circuit  Judge.  This  case  arises  from  a  series  of 
loans made by Firestone Financial Corporation (“Firestone”) 
                                                 
*  After examining the briefs and record, we have concluded that oral ar‐

gument  is  unnecessary.  The  appeal  is  therefore  submitted  on  the  briefs 
and record. See Fed. R. App. P. 34(a)(2)(C).
2                                                      No. 14‐3075 

to  JHM  Equipment  Leasing  Company  (“JHM”).  After  JHM 
defaulted on the loans, Firestone filed suit against JHM, John 
R. Meyer  (JHM’s  owner),  and  two  of  Mr. Meyer’s  other 
companies to collect on the debt. The defendants filed an an‐
swer denying the allegations of breach, asserting a counter‐
claim  of  promissory  estoppel,  and  raising  various  affirma‐
tive  defenses.  Relying  on  Federal  Rule  of  Civil  Procedure 
12(b)(6),  the  district  court  dismissed  the  defendants’  coun‐
terclaim  as  implausible  and  later  awarded  summary  judg‐
ment to Firestone on its claim against Mr. Meyer. Mr. Meyer 
now  appeals  both  the  district  court’s  dismissal  of  his  coun‐
terclaim as well as the court’s grant of summary judgment to 
Firestone.  For  the  reasons  set  forth  in  this  opinion,  we  re‐
verse  both  decisions  and  remand  this  case  for  further  pro‐
ceedings.  
                                        
                                  I 
                        BACKGROUND 
     Firestone  is  a  finance  company  incorporated  under  the 
laws of Massachusetts with its principal place of business in 
that state. JHM is an Illinois corporation that rents commer‐
cial laundry machines to apartment building owners in Chi‐
cago  and  its  suburbs.  Mr.  Meyer  owns  and  operates  JHM 
and  two  related  companies,  J  H  Meyer  Enterprises,  Inc. 
(“Meyer  Enterprises”)  and  Dolphin  Laundry  Services,  Inc. 
(“Dolphin”).  Mr. Meyer  is  an  Illinois  citizen,  residing  in 
Hinsdale, Illinois; his three companies are all incorporated in 
Illinois  and  have  their  principal  place  of  business  in  that 
state.  
No. 14‐3075                                                         3

   Between  June  2012  and  June  2013,  Firestone  made  four 
separate  loans  to  JHM,  totaling  $254,114.99.  Each  loan  was 
secured  by  JHM’s  laundry  equipment  and  guaranteed  by 
Meyer Enterprises, Dolphin, and Mr. Meyer. 
    Between  June  and  August  of  2013,  JHM  defaulted  on 
each of its four loans. Shortly afterward, Firestone filed this 
diversity  action  in  the  district  court  against  Mr.  Meyer  and 
his  three  companies,  alleging  claims  for  breach  of  contract, 
breach of guaranty, replevin, and detinue.  
    The  defendants  filed  an  answer,  denying  the  allegations 
of breach and asserting a counterclaim of promissory estop‐
pel. In this counterclaim, the defendants alleged that in No‐
vember  2012,  after  Firestone’s  first  two  loans  to  JHM,  Fire‐
stone vice president Dan McAllister had represented that his 
company “wanted to expand [its] investment in the laundry 
business,” and that it “would create a $500,000 line of credit” 
to fund  the  defendants’ equipment purchases in 2013.1 This 
promise,  according  to  the  defendants,  “induced  JHM  into 
purchasing  equipment”  that  it  would  not  otherwise  have 
purchased.2  Consequently,  when  Firestone  later  reneged  on 
this promise, JHM was left unable to pay for its newly pur‐
chased  equipment.  As  a  result,  JHM’s  equipment  supplier 
(Maytag)  refused  to  sell  laundry  equipment  to  any  of  Mr. 
Meyer’s  three  companies,  resulting  in  substantial  losses  to 
the defendants.  
      The  defendants’  answer  also  raised  four  affirmative  de‐
fenses,  including  that  of  promissory  estoppel  and  prior 
                                                 
1 R.23 at 23. 

2 Id. at 25.
4                                                       No. 14‐3075 

breach of contract. These latter two defenses were based on 
the same factual allegations as the defendants’ counterclaim.  
   In  February  2014,  Firestone  moved  to  dismiss  the  de‐
fendants’  counterclaim  under  Rule  12(b)(6).  The  company 
submitted  that  the  claim  was  implausible  because  it  was 
premised  on  “the  unheard  of  position  that  Firestone,  a  cor‐
poration  with  nearly  50  years  in  business,  [would  make]  a 
handshake  deal  to  loan  half  a  million  dollars  to  a  start  up 
business to be secured after the fact.”3  
    Shortly  thereafter,  defense  counsel  withdrew  from  the 
case. In the following month, the defendants did not obtain 
substitute counsel. As a result, Firestone moved for an entry 
of  default  judgment  against  the  three  corporate  defendants, 
submitting  that  they  were  required  to  have  legal  counsel 
under Illinois law. The court granted Firestone’s motion and 
entered  default  judgment  against  the  three  corporate  de‐
fendants. The court’s judgment did not address the defend‐
ants’ counterclaim. 
    The district court held a status hearing on the remaining 
claims  in  April  2014.  The  court  started  the  hearing  by  dis‐
cussing  the  defendants’  efforts  to  obtain  substitute  counsel. 
Mr. Meyer informed the court that he was working to obtain 
counsel  and  that  his  corporate  codefendants  would  have 
representation within approximately one week. In response, 
Firestone  asserted  that  the  defendants  were  taking  too  long 
to obtain counsel and that the court should rule on its pend‐
ing  motion  to  dismiss.  Having  apparently  forgotten  about 
this motion, the court replied, “Well, wait just a minute. Let 
                                                 
3 R.42 at 5. 
No. 14‐3075                                                               5

me  get  the  chambers  file.  You  are  right,  I  have  given  Mr. 
Meyer  a  lot  of  leeway.”4  After  reviewing  the  motion  and 
hearing  argument  from  Mr. Meyer,  the  court  granted  Fire‐
stone’s motion to dismiss, ruling that the defendants’ coun‐
terclaim was facially implausible. 
   Shortly  afterward,  Firestone  moved  for  summary  judg‐
ment  on  its  remaining  breach  of  guaranty  claim  against 
Mr. Meyer. Regarding Mr. Meyer’s promissory estoppel and 
prior‐breach‐of‐contract  defenses,  Firestone  asserted  that, 
because those defenses were based on the same factual alle‐
gations  as  Mr. Meyer’s  counterclaim,  they  were  barred  by 
the court’s earlier ruling dismissing his counterclaim as im‐
plausible.  The  court  later  granted  Firestone’s  motion  for 
summary  judgment.  In  doing  so,  it  did  not  specifically  dis‐
cuss either of the above‐referenced affirmative defenses.  
     Mr. Meyer timely appealed.5  
             
                                                    II 
                                        DISCUSSION 
    Mr.  Meyer  now  challenges  both  the  district  court’s  dis‐
missal  of  his  counterclaim  as  well  as  the  court’s  order 
awarding summary judgment to Firestone. We address these 
issues in turn.  
                                                      

                                                 
4 R.106 at 3.

5 The district court had jurisdiction over this case under 28 U.S.C. § 1332. 

Our jurisdiction is premised on 28 U.S.C. § 1291.  
6                                                               No. 14‐3075 

                                      A. 
    Mr.  Meyer  first  submits  that  the  district  court  erred  in 
dismissing his counterclaim under Rule 12(b)(6). “A motion 
to dismiss pursuant to [Rule] 12(b)(6) challenges the viability 
of a complaint by arguing that  it fails  to  state  a claim upon 
which relief may be granted.” Camasta v. Jos. A. Bank Clothi‐
ers, Inc., 761 F.3d 732, 736 (7th Cir. 2014). “We review a dis‐
trict  court’s  dismissal  for  failure  to  state  a  claim  de  novo.” 
Bruce v. Guernsey, 777 F.3d 872, 875 (7th Cir. 2015). 
                                              
                                       1. 
    As a threshold matter, Firestone contends that Mr. Meyer 
waived his right to appeal this issue by failing to respond to 
its motion to dismiss in the district court. We cannot accept 
this  view.  Although  a  party  generally  forfeits  an  argument 
or issue not raised in response to a motion to dismiss, “it is 
well settled that [this] rule does not prevent a party from at‐
tacking  on  appeal  the  legal  theory  upon  which  the  district 
court based its decision.” Sidney Hillman Health Ctr. of Roches‐
ter v. Abbott Labs., Inc., 782 F.3d 922, 927 (7th Cir. 2015) (quot‐
ing Hedge v. Cty. of Tippecanoe, 890 F.2d 4, 8 (7th Cir. 1989)).6 

                                                 
6  See also Allison v. Ticor Title Ins. Co., 979 F.2d 1187, 1194 (7th Cir. 1992) 

(“While it is true that an argument cannot be raised for the first time on 
appeal, it is also true that a party may attack the legal theory upon which 
the district court based its decision.”); United States v. City of Chicago, 869 
F.2d 1033, 1036 (7th Cir. 1989) (“It is folly for [the appellee] to assert that 
an appeals court on review of a district court judgment cannot consider 
the merits of each and every theory the district judge relied upon in de‐
ciding the case.”); Rosser v. Chrysler Corp., 864 F.2d 1299, 1306 n.7 (7th Cir. 
1988) (“Where the district court’s decision was erroneous as a matter of 
                                                                (continued…) 
No. 14‐3075                                                                                               7

Although an “appellant may not … raise an issue which was 
not  considered  by  the  court  below,”  this  rule  does  not  pre‐
vent a party “from urging that the grounds given by the dis‐
trict court for dismissing [his] complaint are wrong.” Walker 
v.  S.  Cent.  Bell  Tel.  Co.,  904  F.2d  275,  276  n.1  (5th  Cir.  1990) 
(per curiam). 
   Here,  Mr.  Meyer  does  not  challenge  the  district  court’s 
decision  based  on  a  newly  raised  argument  or  on  an  issue 

                                                                                                             
(…continued) 
law,  we  can  reverse  [its]  decision  despite  the  appellant’s  failure  to  re‐
spond to the motion to dismiss.”); Toney v. Burris, 829 F.2d 622, 626 (7th 
Cir. 1987) (“[T]he waiver rule does not apply to the law on which a deci‐
sion  is  based.”);  Charlton  v.  United  States,  743  F.2d  557,  561  n.5  (7th  Cir. 
1984) (per curiam) (“The district court decision was erroneous as a mat‐
ter  of  law,  and  we  can  reverse  the  decision  despite  counsel’s  failure  to 
respond to the motion to dismiss.”).  
      Firestone  submits  that  our  decisions  in  Alioto  v.  Town  of  Lisbon,  651 
F.3d 715 (7th Cir. 2011), and County of McHenry v. Insurance Company of 
the  West,  438  F.3d  813  (7th  Cir.  2006),  require  a  finding  of  waiver  any 
time a nonmoving party fails to respond to a motion to dismiss. Neither 
of those cases reject, or otherwise dispute, the well‐settled principle “that 
the  waiver  rule  does  not  prevent  a  party  from  attacking  on  appeal  the 
legal  theory  upon  which  the  district  court  based  its  decision.”  Sidney 
Hillman Health Ctr. of Rochester v. Abbott Labs., Inc., 782 F.3d 922, 927 (7th 
Cir. 2015). Rather, those decisions, when read in light of our existing case 
law, merely stand for the proposition that a party cannot challenge a dis‐
trict court’s decision based on an argument or issue not presented to, or 
considered by, the district court. See Alioto, 651 F.3d at 721 (relying on the 
rule,  “[l]ongstanding  under  our  case  law[,] … that  a  person  waives  an 
argument by failing to make it before the district court”); Cty. of McHen‐
ry,  438  F.3d  at  819–20  (precluding  a  plaintiff  from  asserting  “facts  and 
issues that were not raised in its response to [the defendant’s] motion to 
dismiss” or otherwise considered by the district court). 
8                                                           No. 14‐3075 

not  considered  by  the  district  court;  rather,  he  merely  sub‐
mits  that  the  court’s  reason  for  dismissing  his  counter‐
claim—because  its  factual  allegations  were  implausible—
was  wrong.  No  principle  of  waiver  precludes  Mr.  Meyer 
from  raising  this  limited  argument  on  appeal.  See  Sidney 
Hillman  Health  Ctr.  of  Rochester,  782  F.3d  at  927;  Rosser  v. 
Chrysler Corp., 864 F.2d 1299, 1306 n.7 (7th Cir. 1989).  
 
                                    2. 
    We  now  turn  to  the  merits  of  Mr.  Meyer’s  appeal.  To 
survive  a  motion  to  dismiss  under  Rule  12(b)(6),  “a  com‐
plaint must allege ‘sufficient factual matter to state a claim to 
relief that is plausible on its face.’” Gogos v. AMS Mech. Sys., 
Inc., 737 F.3d 1170, 1172 (7th Cir. 2013) (per curiam) (altera‐
tions  omitted)  (quoting  Ashcroft  v.  Iqbal,  556  U.S.  662,  678 
(2009)).  “A  claim  has  facial  plausibility  when  the  plaintiff 
pleads factual content that allows the court to draw the rea‐
sonable inference that the defendant is liable for the miscon‐
duct alleged.” Iqbal, 556 U.S. at 678. Applying this standard, 
we first accept all well‐pleaded facts in the complaint as true 
and  then  ask  whether  those  facts  state  a  plausible claim  for 
relief.  See  id.  at  679;  Santana  v.  Cook  Cty.  Bd.  of  Review,  679 
F.3d  614,  620  (7th  Cir.  2012).  Allegations  that  state  “legal 
conclusions”  or  “[t]hreadbare  recitals  of  the  elements  of  a 
cause of action” are not entitled to the assumption of  truth. 
Iqbal, 556 U.S. at 678. As this analysis suggests, the plausibil‐
ity standard does not allow a court to question or otherwise 
disregard  nonconclusory  factual  allegations  simply  because 
they seem unlikely. See id. (“The plausibility standard is not 
No. 14‐3075                                                                      9

akin  to  a  ‘probability  requirement’ … .”).7  Rather,  “a  well‐
pleaded  complaint  may  proceed  even  if  it  strikes  a  savvy 
judge that actual proof of those facts is improbable, and that 
a recovery is very remote and unlikely.” Alam v. Miller Brew‐
ing  Co.,  709  F.3d  662,  666  (7th  Cir.  2013)  (quoting  Bell  Atl. 
Corp. v. Twombly, 550 U.S. 544, 556 (2007)).  
    Here, Mr. Meyer’s counterclaim alleged (1) that Firestone 
vice president Dan McAllister had represented that Firestone 
“wanted to expand [its] investment in the laundry business,” 
and  that  it  “would  create  a  $500,000  line  of  credit”  to  fund 
the  defendants’  equipment  purchases  in  2013,  and  (2)  that 
after “establishment of the line of credit was delayed, McAl‐
lister  represented  to  JHM  that  if  JHM  purchased  the  equip‐
ment  necessary  to  expand  its  business,  Firestone  would  fi‐
nance  equipment  packages  in  2013  on  the  same  terms  and 
conditions as the First and Second Loans.”8 These allegations 
are  neither  legal  assertions  nor  conclusory  statements  recit‐
ing the elements of a cause of action. As such, they are enti‐
tled to a presumption of truth. See Iqbal, 556 U.S. at 678. 


                                                 
7 See also Ashcroft v. Iqbal, 556 U.S. 662, 681 (2009) (“To be clear, we do not 

reject  these  bald  allegations  on  the  ground  that  they  are  unrealistic  or 
nonsensical. … It  is  the  conclusory  nature  of  respondent’s  allegations, 
rather  than  their  extravagantly  fanciful  nature,  that  disentitles  them  to 
the presumption of truth.”); Ocasio‐Hernández v. Fortuño‐Burset, 640 F.3d 
1, 12 (1st Cir. 2011) (“Non‐conclusory factual allegations in the complaint 
must  then  be  treated  as  true,  even  if  seemingly  incredible.”);  Bryson  v. 
Gonzales,  534  F.3d  1282,  1286  (10th  Cir.  2008)  (noting  that  well‐pleaded 
“factual allegations [need not] themselves be plausible” given that “they 
are assumed to be true”). 
8 R.23 at 23, 26. 
10                                                      No. 14‐3075 

    The  district  court,  however,  did  not  treat  these  well‐
pleaded  factual  allegations  as  true.  Rather,  the  court  deter‐
mined that it was “implausible to allege that somehow Fire‐
stone committed orally to provide a half million dollars un‐
secured to what was essentially a comparative start‐up busi‐
ness.”9 This analysis constitutes an erroneous application of 
Twombly  and  Iqbal.  The  relevant  question  under  these  cases 
is not whether a complaint’s factual allegations are true, but 
rather  whether  the  complaint  “contain[s]  sufficient  factual 
matter, accepted as true, to ‘state a claim to relief that is plau‐
sible  on  its  face.’”  Id.  at  678  (emphasis  added)  (quoting 
Twombly, 550 U.S. at 570).  
     Once  Mr.  Meyer’s  well‐pleaded  factual  allegations  are 
accepted as true, we have no difficulty concluding that they 
are sufficient to state a plausible claim of promissory estop‐
pel.  “To  establish  [such]  a  claim,  the  plaintiff  must  prove 
that  (1) defendant  made  an  unambiguous  promise  to  plain‐
tiff, (2) plaintiff relied on such promise, (3) plaintiff’s reliance 
was  expected  and  foreseeable  by  defendants,  and  (4)  plain‐
tiff  relied  on  the  promise  to  its  detriment.”  Newton  Tractor 
Sales, Inc. v. Kubota Tractor Corp., 906 N.E.2d 520, 523–24 (Ill. 
2009).  
    Here, Mr. Meyer alleges that Firestone, through McAllis‐
ter, told him that it would fund JHM’s equipment purchases 
in 2013 under the same terms as its previous two loans. He 
asserts that JHM purchased equipment based on this repre‐
sentation  and  that  Firestone  knew  that  JHM  would  do  so 
based  on  their  earlier  course  of  dealing.  Finally,  he  alleges 

                                                 
9 R.106 at 4.
No. 14‐3075                                                      11

that Firestone later reneged on this commitment and that, as 
a  result,  JHM  defaulted  on  its  equipment  purchases  from 
Maytag, causing Maytag to blacklist Mr. Meyer’s companies. 
These  allegations  are  enough  to  state  a  plausible  claim  of 
promissory estoppel. See Wigod v. Wells Fargo Bank, N.A., 673 
F.3d  547,  566  (7th  Cir.  2012)  (concluding  that  a  complaint, 
which “alleged a sufficiently clear promise, evidence of [the 
plaintiff’s]  own  reliance  [on  that  promise],  and  an  explana‐
tion of the injury that resulted[,] … was enough to present a 
facially plausible claim of promissory estoppel”). The district 
court,  therefore,  erred  in  dismissing  Mr.  Meyer’s  counter‐
claim.  
      
                                                    B. 
   Mr.  Meyer  also  challenges  the  district  court’s  award  of 
summary  judgment  to  Firestone.  Specifically,  he  submits 
that the “court erred in disregarding [two of his] affirmative 
defenses because they were based on the same facts as [his] 
counterclaim,  which  the  district  court  concluded  was  im‐
plausible.”10  We  review  a  district  court’s  grant  of  summary 
judgment  de  novo.  Carman  v.  Tinkes,  762  F.3d  565,  566  (7th 
Cir. 2014). 
    As we noted earlier, Mr. Meyer raised several affirmative 
defenses  in  his  answer,  two  of  which—a  promissory  estop‐
pel  defense  and  prior‐breach‐of‐contract  defense—were 
based on the same factual allegations as his counterclaim. In 
moving  for  summary  judgment,  Firestone  submitted  that 

                                                 
10 Appellant’s Br. 15. 
12                                                      No. 14‐3075 

these two defenses were barred by the district court’s earlier 
ruling  dismissing  Mr.  Meyer’s  counterclaim  as  implausible. 
Firestone offered no other ground for rejecting these defens‐
es.  
     In  awarding  summary  judgment,  the  district  court  did 
not  specifically  discuss  either  of  these  defenses.  Rather,  at 
the  hearing  on  Firestone’s  motion,  the  court  simply  stated 
that  none  of  the  arguments  “advanced  by  Mr.  Meyer  really 
undercut  the  entitlement  of  Firestone  to  summary  judg‐
ment” and that the court did not “see any need … to expend 
time and effort for purposes of knocking out the arguments 
advanced by Mr. Meyer.”11 Likewise, the court’s subsequent 
judgment order  simply  stated  that  the  court  had  “reviewed 
all  memoranda  and  related  documents  filed  by  the  parties 
and  [had]  orally  expressed  its  conclusion  that  Meyer  [had] 
not met his burden of proving his affirmative defenses.”12  
     These conclusory remarks do not explain clearly why the 
district court thought that Mr. Meyer’s promissory estoppel 
and  prior‐breach‐of‐contract  defenses  were  insufficient  to 
preclude summary judgment. Although both parties appear 
to  agree  that  the  court  rejected  these  defenses  for  the  same 
reason  that  it  dismissed  Mr.  Meyer’s  counterclaim  (i.e.,  be‐
cause  they  were  premised  on  implausible  factual  allega‐
tions), nowhere does the court expressly adopt this rationale.  
   Ordinarily,  when  faced  with  an  ambiguity  such  as  this, 
we would remand the case to the district court for clarifica‐

                                                 
11 R.108 at 2–3. 

12 R.90 at 1. 
No. 14‐3075                                                                    13

tion  of  its  reasoning  pursuant  to  Circuit  Rule  50.13  See  W. 
States Ins. Co. v. Wis. Wholesale Tire, Inc., 148 F.3d 756, 759–60 
(7th  Cir.  1998)  (per  curiam).  Here,  however,  another  course 
is more economical in terms of judicial resources. Firestone’s 
only  argument  for  rejecting  these  defenses  was  that  they 
were  barred  by  the  court’s  earlier  decision  dismissing 
Mr. Meyer’s  counterclaim  as  implausible,  and  “[w]e  have 
often  explained that district  courts may not  grant summary 
judgment  on  grounds  not  argued  by  the  moving  party,  at 
least not without giving notice so that the non‐moving party 
has  a  full  opportunity  to  present  relevant  evidence  and  ar‐
gument.”  Williams  v.  City  of  Chicago,  733  F.3d  749,  755  (7th 
Cir.  2013).  Here,  the  district  court  did  not  give  Mr.  Meyer 
any  such  advance  notice.  Consequently,  the  only  possible 
basis for the district court’s decision was Firestone’s conten‐
tion that the defenses at issue were barred by the court’s ear‐
lier dismissal of Mr. Meyer’s counterclaim. See id. Because, as 
we have explained earlier, the district court erred in dismiss‐
ing  Mr.  Meyer’s  counterclaim,  we  must  conclude  that  the 
court  also  erred  in  rejecting  Mr. Meyer’s  promissory  estop‐
pel  and  prior‐breach‐of‐contract  defenses  on  summary 
judgment. 
                                                 
13 Circuit Rule 50 reads, in relevant part, as follows: 

                 Whenever  a  district  court  resolves  any  claim  or 
           counterclaim  on  the  merits,  terminates  the  litigation  in 
           its  court  (as  by  remanding  or  transferring  the  case,  or 
           denying  leave  to  proceed  in  forma  pauperis  with  or 
           without prejudice), or enters an interlocutory order that 
           may be appealed to the court of appeals, the judge shall 
           give his or her reasons, either orally on the record or by 
           written statement.  
14                                                     No. 14‐3075 

        
                           Conclusion 
   For  the  foregoing  reasons,  the  judgment  of  the  district 
court  is  reversed,  and  the  case  is  remanded  to  the  district 
court for proceedings consistent with this opinion. 
                                 REVERSED AND REMANDED